NUMBERS 13-08-00124-CV 

					      & 13-09-00155-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  RICARDO VELASQUEZ REYES


On Petition for Writ of Mandamus.


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Benavides
Memorandum Opinion Per Curiam (1)

	Relator, Ricardo Velasquez Reyes, filed pro se petitions for writ of mandamus in the
above cause on March 6, 2008 and March 20, 2009.  The Court, having examined and fully
considered the petitions for writ of mandamus, is of the opinion the relator has not shown
himself entitled to the relief sought and that the petitions should be denied.  Accordingly,
the petitions for writ of mandamus are DENIED.  See Tex. R. App. P. 52.8(a).
 
							PER CURIAM
Memorandum Opinion delivered and
filed this the 30th day of April, 2009.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.").